IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THAIS SERRANO,                             : No. 52 EM 2017
                                           :
                   Respondent              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
CHARMAINE PRATER,                          :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 7th day of June, 2017, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.